DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 12/11/2020 for response of the office action mailed on 09/11/2020. Independent Claims 1, 8 and 15 are amended. Dependent claims 2 and 9 were previously cancelled. Therefore, claims 1, 3-8 and 10-15 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-7 and  10-14 are objected to because of the following informalities: 
Claims 3-4, 6-7 in lines 3-5 (corresponding), “UL BWP” should be placed by “UL-BWP” as defined in claim 1.
Claim 7, in line 2, “for each” should be placed by “for the each”.
Claims 10-14 in lines 3-5 (corresponding), “UL BWP” should be placed by “UL-BWP” as defined in claim 8.
Claim 14, in line 2, “for each” should be placed by “for the each”.
              Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application aft6er final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered. 
					

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2019/0215126), Choi hereinafter, in view of Jeon et al. (2019/0215781), Jeon hereinafter.
Re. claims 1 and 8,  Choi teaches a method of reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system (Fig.10-11 & ¶0099 - the terminal in advance receives the PUCCH format to be used at the time of the CSI or SR transmission and the required PUCCH resource through the higher signal from the base station, and in the slot for the CSI or SR transmission according to the period and offset configured by the higher signal from the base station, the terminal uses the configured PUCCH format in the configured PUCCH resource to transmit the CSI or SR.) and a user equipment (Fig.12) configured to report channel state information (CSI) in a wireless communication system (Fig.10-11 & ¶0099 - ..terminal uses the configured PUCCH format in the configured PUCCH resource to transmit the CSI or SR), the user equipment comprising: at least one transceiver (Fig.12,1202/1203); at least one processor (Fig. 12, 1201); and at least one computer memory (¶0189) operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (¶0189-¶0190), perform operations comprising: receiving, from a base station, Report Configuration Information  related to a reporting periodicity and offset for reporting the CSI (Fig.10-11 & ¶0099 the terminal in advance receives the PUCCH format to be used at the time of the CSI or SR transmission and the required PUCCH resource through the higher signal from the base station, and in the slot for the CSI or SR transmission according to the period and offset configured by the higher signal from the base station.. Fig.6 & ¶0113 - The uplink control channel transmission resource configuration may be independent for each bandwidth part….. a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605. Fig.10 & ¶0178 - In step 1010, the terminal receives the configuration information (e.g., Table 1) on the bandwidth part and the uplink control channel related configuration information as shown in the above Table 2 (PUCCH ¾ carries CSI info, see ¶0088) on one or the plurality of bandwidth parts from the base station through the higher signal..), wherein for each uplink bandwidth part (UL-BWP), a respective reporting periodicity and offset is associated with the each UL-BWP (Fig.6 & ¶0111 - uplink system bandwidth 610 may include a plurality of uplink bandwidth parts……, the terminal can activate and use only one or a plurality of bandwidth parts at a specific time (symbol or slot, subframe, or frame).  Activation and deactivation of the bandwidth part may be performed through at least one of a higher signal, DCI information transmitted through the downlink control channel…¶0112 - All the uplink control channel transmission resources may be configured in the bandwidth part, or the uplink control channel transmission resources may be configured only in one or a part of the bandwidth part.  The uplink control channel transmission resource described above may be configured in each terminal through the UE-specific signaling, the UE-group common signaling, the RRC signaling…  Configuring the uplink control channel transmission resource in the terminal means providing the information such as the location of the control channel transmission region, the sub-band, the resource allocation of the control channel, and the length of the control channel. ¶0113 - The uplink control channel transmission resource configuration may be independent for each bandwidth part….. a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605), and wherein, for the each UL-BWP, a physical uplink control channel (PUCCH) resource is configured separately (Fig.6 & ¶0113 –  The uplink control channel transmission resource configuration may be independent for each bandwidth part. ..The base station may configure uplink control channel transmission resources 650 and 680 based on the maximum uplink frequency bandwidth 610 of the terminal.  In Considering the uplink control channel transmission resource and the uplink bandwidth part configured from the base station, the terminal determines that a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605.); and reporting the CSI to the base station on the PUCCH resource on an activated UL-BWP (Fig.10-11 & ¶0099 - ..terminal uses the configured PUCCH format in the configured PUCCH resource to transmit the CSI or SR. ¶0179 - If the terminal transmits the reception result of the downlink data received from the base station or the periodic channel state information … If it is determined in step 1030 that the uplink control channel is configured in the uplink bandwidth part, in step 1050, the terminal transmits the uplink signal using the uplink control channel configured by the base station in the activated uplink bandwidth part), based on the reporting periodicity and offset that is associated with the activated UL-BWP (Fig.10-11 & the terminal in advance receives the PUCCH format to be used at the time of the CSI or SR transmission and the required PUCCH resource through the higher signal from the base station, and in the slot for the CSI or SR transmission according to the period and offset configured by the higher signal from the base station. ¶0112 - uplink control channel transmission resources may be configured only in one or a part of the bandwidth part. Configuring the uplink control channel transmission resource in the terminal means providing the information such as the location of the control channel transmission region, the sub-band, the resource allocation of the control channel, and the length of the control channel).
	Even though, Choi teaches receiving, from a base station, Report Configuration Information  related to ………. for reporting the CSI, yet, Choi does not expressly teach the claimed feature “reporting periodicity and offset “, however, in the analogous art,  Jeon explicitly discloses receiving, from a base station, Report Configuration Information  related to a reporting periodicity and offset for reporting the CSI (Fig.4/Fig.17/Fig.20/Fig.23 &  ¶0162 - A base station may configure a wireless device with one or more time and frequency resources that may be used to report a channel state information (CSI). ¶0164 -  The reporting setting may comprise one or more reported parameter(s) for at least one CSI reporting band: CSI Type (I or II) ….. time-domain behavior, frequency granularity for CQI and PMI,….The ReportConfig may comprise a ReportConfigID to identify the ReportConfig, a ReportConfigType to indicate the time domain behavior of the report (either aperiodic, semi-persistent, or periodic), a ReportQuantity to indicate the CSI-related …… a ReportFreqConfiguration to indicate the reporting granularity in the frequency domain.  For periodic/semi-persistent reporting, a ReportConfig may comprise a ReportSlotConfig to indicate at least the periodicity and a slot offset….aperiodic reporting, a ReportConfig may comprise an AperiodicReportSlotOffset to indicate at least a set of allowed values of the timing offset for aperiodic reporting.. ¶0167 - A reporting configuration for CSI may be ..periodic (e.g., using PUCCH) or semi-persistent (e.g., using PUCCH).  The CSI-RS Resources may be periodic, semi-persistent, or aperiodic. ¶0171 - For periodic and/or semi-persistent CSI reporting, the following periodicities (measured in slots) may be configured by the higher layer parameter ReportPeriodicity. Fig.20 & ¶0209 - A base station may transmit, to a wireless device, an RRC configuration message 2011.  Based on the RRC configuration message,..SP CSI-RS configuration and/or SP CSI report settings may be configured for the wireless device.  The base station may transmit, to the wireless device and in a slot (mini-slot, or subframe) n, an indication of activating SP CSI 2021….  The base station may configure an offset k 2030 between the indication of activating SP CSI 2021 and the first transmission of CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choi’s invention of a system and a method for transmitting different uplink control information in wireless communication system to include Jeon’s invention of power control for channel state information, because it improves the performances of a wireless communication between a base station and a plurality of wireless devices without adversely increasing signaling overhead and/or decreasing spectral efficiency   (¶0002, Jeon).

Re. claims 3 and 10, Choi and Jeon teach claims 1 and 8 respectively.
Choi further teaches  wherein the Report Configuration Information  comprises configuration values for reporting the CSI on the activated UL BWP among multiple UL BWPs (Fig.10-11 & ¶0099 - the terminal in advance receives the PUCCH format to be used at the time of the CSI or SR transmission and the required PUCCH resource through the higher signal from the base station, and in the slot for the CSI or SR transmission according to the period and offset configured by the higher signal from the base station.. Fig.6 & ¶0113 - The uplink control channel transmission resource configuration may be independent for each bandwidth part….. a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605. Fig.10 & ¶0178 - In step 1010, the terminal receives the configuration information (e.g., Table 1) on the bandwidth part and the uplink control channel related configuration information as shown in the above Table 2 (PUCCH ¾ carries CSI info, see ¶0088) on one or the plurality of bandwidth parts from the base station through the higher signal..).

Re. claims 4 and 11, Choi and Jeon teach claims 3 and 10 respectively.
Choi further teaches wherein at least one of the configuration values of periodic and/or semi-persistent reporting related to reporting the CSI of the activated UL BWP or numerology is deactivated, based on at least one of the activated UL BWP or the numerology for reporting  the CSI having been changed. (Fig. 6 & ¶0111 - A bandwidth part including at least one bandwidth part such as bandwidth part #5 (606) can also be configured. ..the terminal can activate and use only one or a plurality of bandwidth parts at a specific time (symbol or slot, subframe, or frame).  Activation and deactivation of the bandwidth part may be performed through at least one of a higher signal. Fig. 11 & ¶0180 - uplink bandwidth part may be changed and activated together with the downlink bandwidth part adaptation indicator. ¶0181 -  When the uplink bandwidth part is changed and activated together with the downlink bandwidth part adaptation indicator, if the terminal has to transmit the reception result of the downlink data received from the base station or if the periodic channel state information ..needs to be transmitted, the terminal may determine the change or activation time of the uplink bandwidth part …determine the uplink control channel resource (or uplink control channel configuration index or uplink control channel format) configured in the determined activation bandwidth part, and transmit the uplink signal through the control channel resource (1150)).

Re. claims 5 and 12, Choi and Jeon teach claims 4 and 11 respectively.
Choi further teaches receiving re-configuration  information comprising re-configuration values for the periodic and/or the semi-persistent reporting related to reporting the CSI of the activated UL BWP or the numerology.(Fig. 6 & ¶0111 - A bandwidth part including at least one bandwidth part such as bandwidth part #5 (606) can also be configured. ..the terminal can activate and use only one or a plurality of bandwidth parts at a specific time (symbol or slot, subframe, or frame).  Activation and deactivation of the bandwidth part may be performed through at least one of a higher signal. Fig. 11 & ¶0180 - In step 1110, the terminal receives the configuration information (e.g., Table 1) on the bandwidth part and the uplink control channel related configuration information in the Table 2 (PUCCH ¾ carries CSI info, see ¶0088) on one or the plurality of bandwidth parts from the base station through the higher signal… In step 1120, the terminal activates at least one downlink and uplink bandwidth part based on a bandwidth part adaptation indicator… ¶0181 - When the uplink bandwidth part is changed and activated together with the downlink bandwidth part adaptation indicator, if the terminal has to transmit the reception result of the downlink data received from the base station or if the periodic channel state information ..needs to be transmitted, the terminal may determine the change or activation time of the uplink bandwidth part (See 1130 & 1140 in Fig. 11)…determine the uplink control channel resource (or uplink control channel configuration index or uplink control channel format) configured in the determined activation bandwidth part, and transmit the uplink signal through the control channel resource (1150)).

Re. claims 6  and 13, Choi and Jeon teach claims 4 and 11 respectively.
Choi further teaches wherein at least one of the configuration values of periodic and/or semi-persistent reporting related to reporting the CSI of the activated UL BWP or numerology is configured to a predetermined value, based on at least one of the activated UL BWP or the numerology for reporting the CSI having been changed (Fig.7 & ¶0118 - The bandwidth A may be a predetermined reference bandwidth, a bandwidth determined at the time of the initial connection of the terminal, or a bandwidth or bandwidth part determined through the configuration between the terminal and the base station. ¶0125 - when the downlink bandwidth part and the uplink frequency bandwidth part operate in conjunction or connection with each other (e.g., when the uplink bandwidth is also changed from the bandwidth A to the bandwidth B or activated at the time of being changed or activated from the downlink bandwidth A to the bandwidth B)…when the terminal is adapted or changed from the downlink bandwidth A 701 to the downlink bandwidth B 705 through the bandwidth adaptation command 702 from the base station, the uplink of the terminal may be adapted or changed from the bandwidth A 751 (i.e., predetermined reference bandwidth) to the uplink bandwidth B 755. Fig.10 & ¶0178 - In step 1010, the terminal receives the configuration information (e.g., Table 1) on the bandwidth part and the uplink control channel related configuration information as shown in the above Table 2 (PUCCH ¾ carries CSI info, see ¶0088) on one or the plurality of bandwidth parts from the base station through the higher signal.
Re. claims 7 and 14, Choi and Jeon teach claims 3 and 10 respectively.
Choi further teaches wherein the Report Configuration Information comprises a plurality of configuration values for each UL BWP, and wherein at least one of the configuration values of periodic and/or semi-persistent reporting related to reporting the CSI the activated UL BWP or numerology is configured according to the plurality of configuration values, based on at least one of the activated UL BWP or the numerology for reporting the CSI having been changed. (Fig. 11 & ¶0180 - In step 1110, the terminal receives the configuration information (e.g., Table 1, contains a plurality of configuration values) on the bandwidth part and the uplink control channel related configuration information in the Table 2 (PUCCH ¾ carries CSI info, see ¶0088. Table 2  contains a plurality of configuration values. Also, Table 5 contains a plurality of configuration values for PUCCH ¾ carrying CSI info ) on one or the plurality of bandwidth parts from the base station through the higher signal… In step 1120, the terminal activates at least one downlink and uplink bandwidth part based on a bandwidth part adaptation indicator… ¶0181 - When the uplink bandwidth part is changed and activated together with the downlink bandwidth part adaptation indicator, if the terminal has to transmit the reception result of the downlink data received from the base station or if the periodic channel state information ..needs to be transmitted, the terminal may determine the change or activation time of the uplink bandwidth part (See 1130 & 1140 in Fig. 11)…determine the uplink control channel resource (or uplink control channel configuration index or uplink control channel format) configured in the determined activation bandwidth part, and transmit the uplink signal through the control channel resource (1150)).

Re. claim 15,  Choi teaches a base station (Fig.13) configured to receive channel state information (CSI) in a wireless communication system (Fig.10-11 & ¶0099 - the terminal uses the configured PUCCH format in the configured PUCCH resource to transmit the CSI or SR. ¶0179 - If the terminal transmits the reception result of the downlink data received from the base station or the periodic channel state information … If it is determined in step 1030 that the uplink control channel is configured in the uplink bandwidth part, in step 1050, the terminal transmits the uplink signal using the uplink control channel configured by the base station in the activated uplink bandwidth part), the base station comprising: at least one transceiver (Fig.13, 1302/1303); at least one processor (Fig.13, 1301); and at least one computer memory (¶0189) operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations (¶0188-¶0189) comprising: transmitting, to a user equipment, Report Configuration Information related to a reporting periodicity and offset for reporting the CSI (Fig.10-11 & ¶0099 - the terminal in advance receives the PUCCH format to be used at the time of the CSI or SR transmission and the required PUCCH resource through the higher signal from the base station, and in the slot for the CSI or SR transmission according to the period and offset configured by the higher signal from the base station.. Fig.6 & ¶0113 - The uplink control channel transmission resource configuration may be independent for each bandwidth part….. a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605. Fig.10 & ¶0178 - In step 1010, the terminal receives the configuration information (e.g., Table 1) on the bandwidth part and the uplink control channel related configuration information as shown in the above Table 2 (PUCCH ¾ carries CSI info, see ¶0088) on one or the plurality of bandwidth parts from the base station through the higher signal.), wherein for each uplink bandwidth part (UL- BWP), a respective reporting periodicity and offset is associated with the each UL-BWP (Fig.6 & ¶0111 - uplink system bandwidth 610 may include a plurality of uplink bandwidth parts……, the terminal can activate and use only one or a plurality of bandwidth parts at a specific time (symbol or slot, subframe, or frame).  Activation and deactivation of the bandwidth part may be performed through at least one of a higher signal, DCI information transmitted through the downlink control channel…¶0112 - All the uplink control channel transmission resources may be configured in the bandwidth part, or the uplink control channel transmission resources may be configured only in one or a part of the bandwidth part.  The uplink control channel transmission resource described above may be configured in each terminal through the UE-specific signaling, the UE-group common signaling, the RRC signaling…  Configuring the uplink control channel transmission resource in the terminal means providing the information such as the location of the control channel transmission region, the sub-band, the resource allocation of the control channel, and the length of the control channel. ¶0113 - The uplink control channel transmission resource configuration may be independent for each bandwidth part….. a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605), and wherein, for the each UL-BWP,  a physical uplink control channel (PUCCH) resource is configured separately (Fig.6 & ¶0113 –  The uplink control channel transmission resource configuration may be independent for each bandwidth part. ..The base station may configure uplink control channel transmission resources 650 and 680 based on the maximum uplink frequency bandwidth 610 of the terminal.  In Considering the uplink control channel transmission resource and the uplink bandwidth part configured from the base station, the terminal determines that a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605); and receiving the CSI from the user equipment on the PUCCH resource on an activated UL- BWP (Fig.10-11 & ¶0099 - ..terminal uses the configured PUCCH format in the configured PUCCH resource to transmit the CSI or SR. ¶0179 - If the terminal transmits the reception result of the downlink data received from the base station or the periodic channel state information … If it is determined in step 1030 that the uplink control channel is configured in the uplink bandwidth part, in step 1050, the terminal transmits the uplink signal using the uplink control channel configured by the base station in the activated uplink bandwidth part), based on the reporting periodicity and offset that is associated with the activated UL-BWP (Fig.10-11 & ¶0099 - the terminal in advance receives the PUCCH format to be used at the time of the CSI or SR transmission and the required PUCCH resource through the higher signal from the base station, and in the slot for the CSI or SR transmission according to the period and offset configured by the higher signal from the base station. ¶0112 - uplink control channel transmission resources may be configured only in one or a part of the bandwidth part. Configuring the uplink control channel transmission resource in the terminal means providing the information such as the location of the control channel transmission region, the sub-band, the resource allocation of the control channel, and the length of the control channel).
Even though, Choi teaches transmitting, to a user equipment, Report Configuration Information related to a ……… for reporting the CSI, yet, Choi does not expressly teach the claimed feature “reporting periodicity and offset “, however, in the analogous art,  Jeon explicitly discloses transmitting, to a user equipment, Report Configuration Information related to a reporting periodicity and offset for reporting the CSI (Fig.4/Fig.17/Fig.20/Fig.23 &  ¶0162 - A base station may configure a wireless device with one or more time and frequency resources that may be used to report a channel state information (CSI). ¶0164 -  The reporting setting may comprise one or more reported parameter(s) for at least one CSI reporting band: CSI Type (I or II) ….. time-domain behavior, frequency granularity for CQI and PMI,….The ReportConfig may comprise a ReportConfigID to identify the ReportConfig, a ReportConfigType to indicate the time domain behavior of the report (either aperiodic, semi-persistent, or periodic), a ReportQuantity to indicate the CSI-related …… a ReportFreqConfiguration to indicate the reporting granularity in the frequency domain.  For periodic/semi-persistent reporting, a ReportConfig may comprise a ReportSlotConfig to indicate at least the periodicity and a slot offset….aperiodic reporting, a ReportConfig may comprise an AperiodicReportSlotOffset to indicate at least a set of allowed values of the timing offset for aperiodic reporting.. ¶0167 - A reporting configuration for CSI may be ..periodic (e.g., using PUCCH) or semi-persistent (e.g., using PUCCH).  The CSI-RS Resources may be periodic, semi-persistent, or aperiodic. ¶0171 - For periodic and/or semi-persistent CSI reporting, the following periodicities (measured in slots) may be configured by the higher layer parameter ReportPeriodicity. Fig.20 & ¶0209 - A base station may transmit, to a wireless device, an RRC configuration message 2011.  Based on the RRC configuration message,..SP CSI-RS configuration and/or SP CSI report settings may be configured for the wireless device.  The base station may transmit, to the wireless device and in a slot (mini-slot, or subframe) n, an indication of activating SP CSI 2021….  The base station may configure an offset k 2030 between the indication of activating SP CSI 2021 and the first transmission of CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Choi’s invention of a system and a method for transmitting .


Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 8 and 15  along with dependent claims 3, 7, 8, 10 and 14  as filed on 12/11/2020 & 12/23/2020.

Applicant’s arguments with respect to claim(s) 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim200, ¶0211, ¶0218, ¶0227, ¶0229, ¶0242, ¶0256,   along with Fig.3-5, Fig. 15-20.
Baba
Babaei et al;2019/0215870. See ¶0027,¶0431-¶0450,¶0500-¶0503,¶0504,¶0505,¶0506-¶0509,¶0512, ¶0513,¶0593, ¶0598, ¶0599,¶0603, ¶0607,¶0652 along with Fig.21-23,Fig.30, Fig.31, Fig.33, Fig. 37.
Ang et al. 20190150172; See ¶0045,¶0101-¶0112,¶0123-¶0131,¶0133-¶0139,¶0144, ¶0145,¶0146 along with Fig. 2-7. 
3GPP TSG RAN WG1 meeting 90bis;R1-1717661; Source: Samsung; Title: PUCCH resource configuration for bandwidth restricted UE; Prague, CZ, 9th – 13th, October 2017. See §2-§3, Proposal 1.
3GPP TSG RAN WG1 Meeting 90bis;R1-1718050; Source: OPPO; Title: Remaining issues on bandwidth part configuration and activation. Prague, CZ, 9th – 13th, October 2017. See §2, §5, proposal 4.
3GPP TSG-RAN WG1 Meeting RAN1#91; R1-1721006; Source:	Ericsson; Title: On PUCCH Resource Allocation; Reno, Nevada, United States, 27th November – 1st December 2017. See § 2.1.1,§2.3, §5 (Agreements (RAN1 #91 bis) & Table 1-2),  and Proposal 5.
3GPP TSG RAN WG1 NR 90bis; R1-1717675; Source: Samsung; Title: On Bandwidth Part Operation, Prague, Czech Republic, 9th – 13th October 2017. See §1, §3, §4.4,  Proposals 3-4, 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467